                                   The application is GRANTED. The initial pretrial conference scheduled for
                  Case 1:20-cv-05761-LGS     Document 31 Filed 10/09/20 Page 1 of 2
                                        October 22, 2020, at 10:50 a.m., is adjourned to November 5, 2020, at 10:50

Offit I Kur man·
                                        a.m., on the following conference call line: 888-363-4749, access code 558-3333.
                                        The time of the conference is approximate but the parties shall be ready to
             Attorneys Al law           proceed by that time. The parties' joint conference materials are due at least
                                        seven days prior to the conference, or by October 29, 2020. No further
                                        extensions will be granted absent extraordinary circumstances, which do not
             October 8, 2020            include heavy caseloads.

VIA F..CF                               SO ORDERED
Hou. LornaG. Schofield
United States District Court Judge      Dated: October 9, 2020
Southern Di.strict of New York                 New York, New York
500 Pearl Street
Nt'W York, New York l 0007


                Re: Erica Mendoza v. Kidz Komer ol"New Rochell e Inc, et al.
                    Case No.: 20 Civ. 5761 (LGS)

Dear Judge Schofield:

We reptesenf all defendauts in the above referenced action and write seeking to adjourn the initial pretrial
co11lerence currently 5chedulcd for October 22, 2020 to November. 5, 2020 or to a date thereafter preferred by
the Court.

On October 22, 2020 I am scheduled lo wke a deposition that wiU be attcadcd by nine parties and courn,el, and
that has been sehcd11led for over a m,>utb in another federal case. Re�cheduling this deposition before the close
of discovery has prnve11 Lo be incredibly problematic, as we arc trying to find simullaneou.� availability with llll
nine individual,;. Additionally, I �m the only attorney in my firm that ha� bee11 i1wol.ved in this case, makiag
sub�(itution vi.rfulllly impossible without significant additional c,>st 10 the client.

Furthermore, I just received a voluminotL� number of uocuwen1s and communicatio115 from my client yesterday.
It has become quite clear that it will require a subsw'tllial time commitment to read, analyze and communicate
with my client to decipher and understand these document5 aud thereby our defense in this maller. The lime that
it will talcc for stteh review and undetsfanding wiU undoubtedly be more than a week, impa1:fiog my abilily to be
accurate in the joint letter and in the proposed Civil Case Management and 1kheduling Order, cunently due one
week lror!I today ou October I 5, 2020.

Accordingly, I respectfuUy request that initial pretrial 1:otrforence currently scheduled fo1· October 22, 2020 he
adjourned to November 5, 2020 or to a dale thereaHer preferred by the Court.

·111is request is on the con:senl ol'T'laintiffs couusel Clcla /\. Errington and is my lirsl tequesf for this specific
relief'. I must note that prior to me being retained, Ms. Errington sought an adjoun)n1e11t of the iaitial pretrial
co11Jei·e1,ce, u'tld !he adjournment was granted [Dk!. Nos.: 20, 22), arid J sought u stay ill the c11tirc case when J
was officially retained, and that request was denied [Dk.t. Nos.: 26, 27].

l truly appreciate the Court'.� consideration of this request.
Case 1:20-cv-05761-LGS Document 31 Filed 10/09/20 Page 2 of 2
